        Case 3:19-cv-00301-SDD-RLB       Document 126     04/30/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


JOHN POULLARD
                                                                    CIVIL ACTION

VERSUS
                                                                    19-301-SDD-RLB

JOHN BEL EDWARDS, ET AL.


                                       RULING


       The Court has carefully considered the Motion for Summary Judgment1 filed by

James Ashley, James Cruz, John Bel Edwards, Joseph Lamatiniere, James LeBlanc,

Joseph McKneely, John Reed, Elmo Ross, Darrel Vannoy, and Antonio Whitaker and the

Cross Motion for Partial Summary Judgment2 filed by John Poullard, the record, the law

applicable to this action, and the Report and Recommendations3 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated March 30, 2020.

       The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts them as the Court’s opinion herein.

       ACCORDINGLY, the Defendants' Motion for Summary Judgment4 is hereby

granted in part, and the Plaintiff's claims against Defendants Edwards, LeBlanc, Vannoy,

Whitaker, Cruz and Lamartiniere are hereby dismissed with prejudice.




1
  Rec. Doc. 41.
2
  Rec. Doc. 83.
3
  Rec. Docs. 101 and 117.
4
  Rec. Doc. 41.
        Case 3:19-cv-00301-SDD-RLB        Document 126      04/30/20 Page 2 of 2



        IT IS FURTHER ORDERED that the Defendants' Motion5 be denied in part, as

moot, with regards to Defendant McKneely.

        IT IS FURTHER ORDERED that all other relief requested in the Motion6 is hereby

denied, and Plaintiff's Cross Motion for Partial Summary Judgment7 is hereby denied and

this matter is referred back to the Magistrate Judge for further proceedings.

        Signed in Baton Rouge, Louisiana on April 30, 2020.




                                      S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




5
  Rec. Doc. 41.
6
  Rec. Doc. 41.
7
  Rec. Doc. 83.
